Exhibit 10.3
 
SHARE PLEDGE AGREEMENT




      This Share pledge Agreement (hereinafter this “Agreement”) is dated August
12,2010, and is entered into among Zhengzhou Shentong Investment Consulting Co.,
Ltd., a limited liability company organized under the laws of the People’s
Republic of China (“Pledgee”), and Zhengzhou Aluminum Co., Ltd. (“Pledgor”), and
Zhengzhou Shensheng Aluminum Foil Co., Ltd.,  (hereinafter “Shensheng
Aluminum”), a limited liability company organized under the laws of the People’s
Republic of China.
RECITALS


1.    Pledgee and Shensheng Aluminum executed a Consultation Agreement
(hereinafter “Consultation Agreement” or “Services Agreement”) concurrently
herewith, and such agreement has a term of 20 years. Based on this agreement,
Shensheng Aluminum shall pay technical consulting and service fees (hereinafter
the “Consultation Fees” or “Services Fees”) to Pledgee for offering consulting
and related services.


2.     In order to ensure that Shensheng Aluminum will perform its obligations
under the Consultation Agreement, and the Pledgee can normally collect the
Consultation Fees from Shensheng Aluminum, the Pledgor agree to pledge all their
equity interest in Shensheng Aluminum as security for the performance of the
obligations of Shensheng Aluminum under the Consultation Agreement and the
payment of Consultation Fees under such agreement.


NOW THEREFORE, the Pledgee, Shensheng Aluminum and the Pledgor through mutual
negotiations hereby enter into this Agreement based upon the following term:


1.  
Definitions and Interpretation. Unless otherwise provided in this Agreement, the
following terms shall have the following meaning:



1.1  
“Pledge” refers to the full content of Section 2 hereunder.



1.2  
“Equity Interest” refers to all the equity interest in Shensheng Aluminum
legally held by the Pledgor.



1.3  
“Term of Pledge” refers to the period provided for under Section 3.2 hereunder.



1.4  
“Event of Default” refers to any event in accordance with Section 7.1 hereunder.



1.5  
“Notice of Default” refers to the notice of default issued by the Pledgee in
accordance with this Agreement.



2.  
Pledge. The Pledgor agree to pledge their equity interest in Shensheng Aluminum
to the Pledgee (“Pledge Collateral”) as a security for the obligations of
Shensheng Aluminum under the Consultation Agreement. Pledge under this Agreement
refers to the rights owned by the Pledgee, who shall be entitled to a priority
in receiving payment by the evaluation or proceeds from the auction or sale of
the equity interest pledged by Pledgor to the Pledgee.

 
 
1

--------------------------------------------------------------------------------

 
 
3.  Term of Pledge.


3.1  The Pledge shall take effect as of the date when the equity interest under
this Agreement is recorded in the Register of Shareholder of Shensheng Aluminum.
The term of the Pledge shall be for two (2) years after the obligations under
the Consultation Agreement will have been fulfilled. The parties agree that, if
situations allow, they will use their best efforts to register the pledge with
the competent Administration for Industry and Commerce at the registration venue
of Shensheng Aluminum.


3.2  During the term of the Pledge, the Pledgee shall be entitled to vote,
control, sell, or dispose of the pledged assets in accordance with this
Agreement in the event that Pledgor do not perform their obligation under the
Consultation Agreement and Shensheng Aluminum fails to pay exclusive technology
consulting service fee in accordance with the Consultation Agreement.


4.  Physical Possession of Documents.


4.1 During the term of Pledge under this Agreement, the Pledgor shall deliver
the physical possession of their certificates representing shares of capital
stock of Shensheng Aluminum (“Share Certificates”) to the Pledgee within one (1)
week as of the date of conclusion of this Agreement.


4.2 The Pledgee shall be entitled to collect the dividends for the equity
interest.


4.3 The Pledge under this Agreement will be recorded in the Register of
Shareholders of Shensheng Aluminum.


5.  Representation and Warranties of Pledgor.


5.1 The Pledgor is the legal owner of the equity interest pledged.


5.2 The Pledgor have not pledged the equity interest to any other party, and or
the equity interest is not encumbered to any other person except for the
Pledgee.


6.  Covenants of Pledgor.


6.1  During the effective term of this Agreement, the Pledgor promise to the
Pledgee for its benefit that the Pledgor shall:


6.1.1 Not transfer or assign the equity interest, create or permit to create any
pledges which may have an adverse effect on the rights or benefits of the
Pledgee without prior written consent from the Pledgee;
 
 
2

--------------------------------------------------------------------------------

 
 
      6.1.2 Comply with and implement laws and regulations with respect to the
pledge of rights; present to the Pledgee the notices, orders or suggestions with
respect to the Pledge issued or made by the competent authority within five (5)
days upon receiving such notices, orders or suggestions; and comply with such
notices, orders or suggestions; or object to the foregoing matters at the
reasonable request of the Pledgee or with consent from the Pledgee;


      6.1.3 Timely notify the Pledgee of any events or any received notices
which may affect the Pledgor’s equity interest or any part of its right, and any
events or any received notices which may change the Pledgor’s any warranty and
obligation under this Agreement or affect the Pledgor’s performance of its
obligations under this Agreement.


6.2  
The Pledgor agree that the Pledgee’s right to the Pledge obtained from this
Agreement shall not be suspended or inhibited by any legal procedure launched by
the Pledgor or any successors of the Pledgor or any person authorized by the
Pledgor or any such other person.



6.3  
The Pledgor promise to the Pledgee that in order to protect or perfect the
security for the payment of the Services Fees, the Pledgor shall execute in good
faith and cause other parties who have interests in the pledge to execute all
the title certificates, contracts, and perform actions and cause other parties
who have interests to take action, as required by the Pledgee; and make access
to exercise the rights and authorization vested in the Pledgee under this
Agreement.



6.4  
The Pledgor promise to the Pledgee that they will execute all amendment
documents (if applicable and necessary) in connection with any transfer of the
Share Certificates with the Pledgee or its designated person (natural person or
a legal entity), and provide the notice, order and decision to the Pledgee by
who considers to be necessary within reasonable time.



6.5  
The Pledgor promise to the Pledgee that they will comply with and perform all
the guarantees, covenants, warranties, representations and conditions for the
benefits of the Pledgee. The Pledgor shall compensate all the losses suffered by
the Pledgee for the reasons that Pledgor do not perform or fully perform their
guarantees, covenants, warranties, representations and conditions.



7.  Events Of Default.


7.1 The following events shall be regarded as the events of default:


 
7.1.1 Agreement is deemed illegal by a governing authority in the PRC, or the
Pledgor is not capable of continuing to perform the obligations herein due to
any reason except force majeure;

 
 
3

--------------------------------------------------------------------------------

 
 
 
           7.1.2 Shensheng Aluminum fails to make full payment of the Services
Fees as scheduled under the Service Agreement;



 
           7.1.3 A Pledgor makes any material misleading or mistaken
representations or warranties under Section 5 herein, and/or the Pledgor
breaches any warranties under Section 5 herein;



 
           7.1.4 A Pledgor breaches the covenants under Section 6 herein;



 
           7.1.5 A Pledgor bresches the term or condition herein;



 
           7.1.6 A Pledgor waives the pledged equity interest or transfers or
assigns the pledged equity interest without prior written consent from the
Pledgee;



 
           7.1.7 Shensheng Aluminum is incapable of repaying the general debt or
other debt;



 
           7.1.8 The property of the Pledgor is adversely affected causing the
Pledgee to believe that the capability of the Pledgor to perform the obligations
herein is adversely affected;



 
           7.1.9 The successors or agents of the Shensheng Aluminum are only
able to perform a portion of or refuse to perform the payment obligations under
the Service Agreement;



 
           7.1.10 The breach of the other term by action or inaction under this
agreement by the Pledgor.



  7.2  
 The Pledgor shall immediately give a written notice to the Pledgee if the
Pledgor is aware of or discovers that any event under Section 7.1 herein or any
event that may result in the foregoing events has occurred or is likely to
occur.



  7.3  
Unless the event of default under Section 7.1 herein has been solved to the
Pledgee’s satisfaction, the Pledgee, at any time when the event of default
occurs or thereafter, may give a written notice of fault to the Pledgor and
require the Pledgor to immediately make full payment of the outstanding Service
Fees under the Service Agreement and other payables or exercise other right in
accordance with Section 8 herein.



8.  Exercise of Remedies.


  8.1  
Authorized Action by Secured Party. The Pledgors hereby irrevocably appoint
Pledgee the attorney-in-fact of the Pledgor for the purpose of carrying out the
security provisions of this Agreement and taking any action and executing any
instrument that the Pledgee may deem necessary or advisable to accomplish the
purposes of this Agreement. If an event of default occurs, or is continuing,
Pledgee shall have the right to exercise the following rights and powers:

 
 
4

--------------------------------------------------------------------------------

 
 
(a)  Collect by legal proceedings or otherwise and endorse, receive and receipt
for all payments, proceeds and other sums and property now or hereafter payable
on or on account of the Pledged Collateral;


(b)  Enter into any extension, reorganization, deposit, merger, consolidation or
other agreement pertaining to, or deposit, surrender, accept, hold or apply
other property in exchange for the Pledged Collateral;


(c)  Transfer the Pledged Collateral to its own or its nominee’s name;
 
(d)  Make any compromise or settlement, and take any action it deems advisable,
with respect to the Pledged Collateral;


(e)  Notify any obligor with respect to any Pledged Collateral to make payment
directly to the Pledgee;


(f)  All rights of the Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise without any action or the
giving of any notice shall cease, and all such rights shall thereupon become
vested in the Pledgee;


(g)  All right of the Pledgor to receive distributions with respect to the
Pledged Collateral which it would otherwise be authorized to receive and retain
shall cease and all such rights shall thereupon become vested in the Pledgee;
and


(h)  The Pledgor shall execute and deliver to the Pledgee appropriate
instruments as the Pledgee may request in order to permit the Pledgee to
exercise the voting and other rights which it may be entitled to exercise and to
receive all distributions which it may be entitled to receive.


     The Pledgor hereby grant to Pledgee an exclusive, irrevocable power of
attorney, with full power and authority in the place and stead of the Pledgor to
take all such action permitted under this Section 8.1 Such power of attorney
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Collateral) by any person, upon the
occurrence and continuance of an event of default. Pledgee shall not have any
duty to exercise any such right or to preserve the same and shall not be liable
for any failure to do so or for any delay in doing so.


      8.2 Event of default; Remedies. Upon the occurrence of an event of
default, Pledgee may, without notice to or demand on the Pledgors and in
addition to all rights and remedies available to Pledgee, at law, in equity or
otherwise, do any of the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)  Require the Pledgor to immediately pay all outstanding unpaid amounts due
under the Consultation Agreement;


(b)  Foreclose or otherwise enforce Pledgee’s security interest in any manner
permitted by law or provided for in this Agreement;


(c)  Sell or transfer the rights or otherwise dispose of any Pledged Collateral
at one or more public or private sales at Pledgee’s place of business or any
other place or places, whether or not such Pledgee Collateral is present at the
place of sale, for cash or credit or future delivery, on such terms and in such
manner as Pledgee may determine;


(d)  Terminate this Agreement pursuant to Section 11.


(e)  Personlly, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from the Pledgors or any other person
who then has possession of any part thereof with or without notice or process of
law;


(f) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral.
 
(g) Sell or otherwise liquidate, or direct the Pledgor to sell, assign, transfer
or otherwise liquidate the Pledged Collateral or any part thereof, and take
possession of the proceeds of any such sale or liquidation;


(h) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including, without limitation, perfecting assignment, of and
exercising any and all voting, consensual and other rights and powers with
respect to any Pledged Collateral; and


(i)  
All the rights and remedies of a secured party upon default under applicable
law.



8.3    The Pledgee shall give a notice of default to the Pledgor when the
Pledgee exercises its remedies under this Agreement.


8.4    Subject to Section 7.3, the Pledgee may exercise its remedies under this
Agreement at any time after the Pledgee gives a notice of default in accordance
with Section 7.3 thereafter.


8.5    The Pledgee is entitled to priority in receiving payment by the
evaluation or proceeds from the auction or sale of whole or part of the equity
interest pledged herein in accordance with legal procedure until the unpaid
Services Fees under the Services Agreement are repaid.


8.6    The Pledgor shall not hinder the Pledgee from exercising its rights in
accordance with this Agreement and shall give necessary assistance so that the
Pledgee may exercise its rights in full.
 
 
6

--------------------------------------------------------------------------------

 
 
9.     Assignment.


9.1    The Plesgor shall not donate or transfer rights and obligations herein
without prior consent from the Pledgee.


9.2    This Agreement shall be binding upon each of the Pledgor and his, her or
its successors and be binding on the Pledgee and his each successor and
assignee.


9.3    The Pledgee may transfer or assign his all or any rights and obligations
under the Service Agreement to any individual specified by it (natural person or
legal entity) at any time. In this case, the assignee shall enjoy and undertake
the same rights and obligations herein of the Pledgee as if the assignee is a
party hereto. When the Pledgee transfers or assigns the rights and obligations
under the Service Agreement, and such transfer shall only be subject to a
written notice serviced to Pledgor, and at the request of the Pledgee, the
Pledgor shall execute the relevant agreement and/or documents with respect to
such transfer or assignment.


9.4     After the Pledgee’s change resulting from the transfer or assignment,
the new parties to the pledge shall execute a new pledge contract.


10     Effectiveness and Term. The agreement is effective as of the date first
set forth above and from the date when the pledge is recorded on the Register of
Shareholders of Shensheng Aluminum. This Agreement will replace the Original
Equity Pledge Agreement upon its effectiveness.


11.    Termination. This Agreement shall not be terminated until the service
fees under the Consultation Agreement are paid off and the Pledgors will not
undertake any further obligations under the Service Agreement, and the Pledgee
shall cancel or terminate this Agreement within reasonable time as soon as
practicable.


12  Formalities. Fees and Other Charges.


12.1  
The pledgor shall be responsible for all the fees and actual expenses in
relation to this Agreement including but not limited to legal fees, cost of
production, stamp tax any other taxes and charges. If the Pledgee pays the
relevant taxes in accordance with the laws, the Pledgor shall fully indemnify
the Pledgee such taxes paid by the Pledgee.



12.2  
The Pledgor shall be responsible for all the fees (including but not limited to
any taxes, formalities fees, management fees, litigation fees, attorney’s fees,
and various insurance premiums in connection with disposition of Pledge)
incurred by the Pledgor for the reason that the Pledgor fail to pay any payable
taxes, fees or charges for other reasons which cause the Pledgee to recurred by
any means or ways.

 
 
7

--------------------------------------------------------------------------------

 
 
13.  Force Majeure:


13.1  
“Force Majeure,” shall include but not be limited to acts of governments, acts
of nature, fire, explosion, typhoon, flood, earthquake, tide, lightning, war,
refers to any unforeseen events beyond the party’s reasonable control and cannot
be prevented with reasonable care. However, any shortage of credit, capital or
finance shall not be regarded as an event beyond a Party’s reasonable control.
The affected party by Force Majeure shall notify the other party of such event
resulting in exemption promptly.



  13.2  
In the event that the affected party is delayed in or prevented from performing
its obligations under this Agreement by Force Majeure, only within the scope of
such delay or prevention, the affected party will not be responsible for any
damage by reason of such a failure or delay of performance. The affected party
shall take appropriate means to minimize or remove the effects of Force Majeure
and attempt to resume performance of the obligations delayed or prevented by the
event of Force Majeure. After occurrence of an event of Force Majeure, when such
event or condition ceases to exist, both parties agree to resume the performance
of this Agreement with their best efforts.

 
14.   Confidentiality. The parties of this agreement acknowledge and make sure
that all the oral and written materials exchanged relating to this contract are
confidential. All the parties have to keep them confidential and can not
disclose them to any other third party without other parties’ prior written
approval, unless: (a) the public know and will know the materials (not because
of the disclosure by any contractual party); (b) the disclosed materials are
required by laws or stock exchange rules; or (c) materials relating to this
transaction are disclosed to parties’ legal consultants or financial advisors,
however, who have to keep them confidential as well. Disclosure of confidential
information by Employees or hired institutions of the parties is deemed as the
act by the parties, therefore, subjecting them liability.


15.     Dispute Resolution.

15.1  
This Agreement shall be governed by and construed in accordance with the laws of
the United States.



15.2  
Any dispute arising from and related to this Agreement shall be settled by both
parties through bona fide negotiations. If a dispute cannot be resolved through
bona fide negotiations within ninety (90) days, parties hereby elect to have the
United States District Court for the Southern District of New York to retain
jurisdiction.

 
 
8

--------------------------------------------------------------------------------

 
 
16.   Notices. Any notice which is given by the parties hereto for the purpose
of performing the rights and obligations hereunder shall be in writing. Where
such notice is delivered personally, the time of notice is the time when such
notice actually reaches the addressee; where such notice is transmitted by
facsimile, the notice time is the time when such notice is transmitted. If such
notice does not reach the addressee on business date or reaches the addressee
after the business time, the next business day following such day is the date of
notice. The delivery place is the address first written above of the parties
hereto the address advised in writing including via facsimile from time to time.


17.   Entire Contract. All Parties agree that this Agreement constitute the
entire agreement of the Parties with respect to the subject matter therein upon
its effectiveness and supersedes and replaces all prior oral and/or written
agreement and understandings relating to this Agreement.


18.    Severability. Any provision of this Agreement which is invalid or
unenforceable because of inconsistent with the relevant laws shall, as to that
jurisdiction, be ineffective to the extent to such invalidity or
unenforceability, without affecting in any way the remaining provision hereof.


19.    Appendices The appendices to this Agreement are entire and integral part
of this Agreement.


20.    Amendment or Supplement.


20.1  
Parties may amend and supply this Agreement with a written agreement, provided
that such amendment shall be duly executed and signed by the Pledgee, Shensheng
Aluminum, and the Pledgor, and such amendment shall thereupon become a part of
this Agreement and shall have the same legal effect as this Agreement.

 
 
20.2  
This agreement and any amendments, modification, supplements, additions or
changes hereto shall be in writing and come into effect upon being, executed and
sealed by the parties hereto.



21.     Copies of the Agreement. This Agreement is executed by the Parties in
counterparts, each Party holds one counterpart, and each original has the same
legal effect.
 
 
9

--------------------------------------------------------------------------------

 
 
         IN WITNESS WHEREOF each party hereto has caused this Agreement duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.




Zhengzhou Shentong Investment Consulting Co., Ltd.


By:/s/ Dongwei Zhang    
      Dongwei Zhang


Executive Director



 
Zhengzhou Shensheng Aluminum Foil Co., Ltd.


By:/s/  Congfu Li    
      Congfu Li


Executive Director




Zhengzhou Aluminum Co., Ltd.


By:/s/ Congfu Li      
      Congfu Li


Chairman of the Board


10